EXAMINER'S AMENDMENT


1.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was received in an email sent by Mr. Marcella M. Bodner on July 13, 2022, upon Mr. Bodnerl’s granting of permission to Examiner to communicate with him by electronic mail in regards to any subject matter related to this application. 

The application has been amended as follows: 

     AMENDMENTS TO THE CLAIMS:
 This listing of claims will replace all prior versions, and listings, of claims in the application. The following listing provides amended claims with deleted material crossed out and new material underlined to show the changes made.

  1.	(Previously Amended) A wireless communication device comprising:
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; and
at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to:
determine whether to transmit a first Sidelink Synchronization Signal (SLSS) according to a priority parameter when a channel carrying the first SLSS collides with a Physical Sidelink Feedback Channel (PSFCH) that carries Sidelink Feedback Control Information (SFCI); and
transmit the first SLSS in response to the priority parameter not corresponding to a higher priority than a priority of the SLSS,
wherein the priority parameter is associated with a data being carried on a Physical Sidelink Shared Channel (PSSCH) that corresponds to the PSFCH.

2.	(Original) The wireless communication device of claim 1, wherein the priority parameter is contained in Sidelink Control Information (SCI) carried on the PSSCH.

3.	(Original) The wireless communication device of claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to:
receive a first signal quality threshold and a second signal quality threshold;
determine whether to transmit a second SLSS based on the first signal quality threshold when the wireless communication device is engaged in a unicast operation; and
determine whether to transmit the second SLSS based on the second signal quality threshold when the wireless communication device is engaged in a groupcast operation.

4.	(Original) The wireless communication device of claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to:
obtain a plurality of SLSS transmission configurations when the wireless communication device belongs to a plurality of groups at a same time, wherein devices in a same group have a same group identity (ID); and
perform SLSS transmissions with the plurality of groups based on the plurality of SLSS transmission configurations.

5.	(Original) The wireless communication device of claim 4, wherein the plurality of SLSS transmission configurations includes a first SLSS transmission configuration and a second SLSS transmission configuration, and the first SLSS transmission configuration and the second SLSS transmission configuration are different from each other in at least one of:
a transmission power;
a time-domain SLSS resource allocation; and
a frequency-domain SLSS resource allocation.

6. 	(Original) The wireless communication device of claim 5, wherein the plurality of groups includes a first group and a second group, and the at least one processor is further configured to execute the computer-executable instructions to:
perform a first SLSS transmission with the first group based on the first SLSS transmission configuration; and
perform a second SLSS transmission with the second group based on the second SLSS transmission configuration.

7.	(Original) The wireless communication device of claim 4, wherein an SLSS ID of the first SLSS is derived from a group ID of one of the plurality of groups that the wireless communication device belongs to.

8.	(Currently Amended) The wireless communication device of claim 1, wherein the wireless communication device is a scheduler source device in a group of wireless communication devices.

9.	(Currently Amended) The wireless communication device of claim 1, wherein the channel carrying the first SLSS is determined to be colliding with the PSFCH when [[the]]an occasion of the first SLSS overlaps the PSFCH in at least one Orthogonal Frequency Division Multiplexing (OFDM) symbol in time domain.

10. 	(Currently Amended) The wireless communication device of claim 1, wherein the channel carrying the first SLSS is determined to be colliding with the PSFCH when [[the]]an occasion of the first SLSS overlaps the PSFCH in at least one resource element.

11. 	(Currently Amended) The wireless communication device of claim 1, wherein the channel carrying the first SLSS is determined to be colliding with the PSFCH when at least part of the first SLSS and the PSFCH are configured to be transmitted through a plurality of spatial filters at a same time. 

12. 	(Currently Amended) The wireless communication device of claim 1, wherein the hannel carrying the first SLSS and the PSFCH are configured on one of:
different Bandwidth Parts (BWPs);
different resource pools; and
different carriers.

13. 	(Original) The wireless communication device of claim 1, wherein the first SLSS is one of a Long Term Evolution (LTE) SLSS, an LTE Physical Broadcast Channel (PBCH), a New Radio (NR) SLSS, an NR PBCH, and an NR Synchronization Signal/PBCH Block (SSB).

14. 	(Previously Amended) A method performed by a wireless communication device, the method comprising:
determining whether to transmit a first Sidelink Synchronization Signal (SLSS) according to a priority parameter when a channel carrying the first SLSS collides with a Physical Sidelink Feedback Channel (PSFCH) that carries Sidelink Feedback Control Information (SFCI); and
transmitting the first SLSS in response to the priority parameter not corresponding to a higher priority than a priority of the SLSS,
wherein the priority parameter is associated with a Physical Sidelink Shared Channel (PSSCH) that corresponds to the PSFCH.

15. 	(Original) The method of claim 14, wherein the priority parameter is contained in Sidelink Control Information (SCI) carried on the PSSCH.

16. 	(Original) The method of claim 14, further comprising:
receiving a first signal quality threshold and a second signal quality threshold;
determining whether to transmit a second SLSS based on the first signal quality threshold when the wireless communication device is engaged in a unicast operation; and
determining whether to transmit the second SLSS based on the second signal quality threshold when the wireless communication device is engaged in a groupcast operation.

17. 	(Original) The method of claim 14, further comprising:
obtaining a plurality of SLSS transmission configurations when the wireless communication device belongs to a plurality of groups at a same time, wherein devices in a same group have a same group identity (ID); and
performing SLSS transmissions with the plurality of groups based on the plurality of SLSS transmission configurations.

18. 	(Original) The method of claim 17, wherein the plurality of SLSS transmission configurations includes a first SLSS transmission configuration and a second SLSS transmission configuration, and the first SLSS transmission configuration and the second SLSS transmission configuration are different from each other in at least one of:
a transmission power;
a time-domain SLSS resource allocation; and
a frequency-domain SLSS resource allocation.

19. 	(Original) The method of claim 18, wherein the plurality of groups includes a first group and a second group, and the method further comprises:
performing a first SLSS transmission with the first group based on the first SLSS transmission configuration; and
performing a second SLSS transmission with the second group based on the second SLSS transmission configuration.

20. 	(Original) The method of claim 17, wherein an SLSS ID of the first SLSS is derived from a group ID of one of the plurality of groups that the wireless communication device belongs to.

21. 	(Currently Amended) The method of claim 14, wherein the wireless communication device is a scheduler source device in a group of wireless communication devices.

22. 	(Currently Amended) The method of claim 14, wherein the 

23. 	(Currently Amended) The method of claim 14, wherein the channel carrying the first SLSS is determined to be colliding with the PSFCH when [[the]]an occasion of the first SLSS overlaps the PSFCH in at least one resource element.

24. 	(Currently Amended) The method of claim 14, wherein the channel carrying the first SLSS is determined to be colliding with the PSFCH when at least part of the first SLSS and the PSFCH are configured to be transmitted through a plurality of spatial filters at a same time. 

25. 	(Currently Amended) The method of claim 14, wherein the channel carrying the first SLSS and the PSFCH are configured on one of:
different Bandwidth Parts (BWPs);
different resource pools; and
different carriers.

26. 	(Original) The method of claim 14, wherein the first SLSS is one of a Long Term Evolution (LTE) SLSS, an LTE Physical Broadcast Channel (PBCH), a New Radio (NR) SLSS, an NR PBCH, and an NR Synchronization Signal/PBCH Block (SSB).


REASON FOR ALLOWANCE


The following is a statement of reasons for the indication of allowable subject matter:
Although determining a priority parameter for transmitting a  first D2D signal when a channel carrying the first D2D signal collides with a second channel carrying a second signal -- is commonly known in the prior art, independent claims include enough details to differentiate them from the prior art including the determined priority parameter does not correspond to a higher priority than a priority of the first D2D signal and is associated with a data being carried on Physical Sidelink Shared Channel {PSSCH} that corresponds to Physical Sidelink Feedback Channel {PSFCH}.
The best prior art patent references:
Park includes the features of determining whether to transmit a first D2D signal according to a priority parameter when a first D2D signal collides with a second D2D signal, of having resources such as D2D synchronization Signal (D2DSS), a Physical D2D Synchronization Channel (PD2DCH), a physical sidelink shared channel (PD2DSCH) for performing D2D discovery/ communications. Also, Park indicates that for effective D2D communication, there is a need of assigning a priority for transmitting D2D signals when a collision occurs among D2D signals being carried over D2D channels having different priority levels.

Desai specifies the first D2D signal is Sidelink Synchronization Signal (SLSS)  and the second D2D signal is a Physical Sidelink Feedback Channel (PSFCH)  that carries Sidelink Feedback Control Information (SFC). Also, Desai states that when mobile device is transmitting SLSS, it is unable to receive transmission/ feedback from destination mobile, and the transmissiion of SLSS signals /data packet is over PSSCH and is associated with ACK/ NACK response sent on PSSCH.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           



	/C.Q.T./

	/ALPUS HSU/Primary Examiner, Art Unit 2465